Slip Op. 04-141

                UNITED STATES COURT OF INTERNATIONAL TRADE

                 BEFORE: RICHARD W. GOLDBERG, SENIOR JUDGE


RUSS BERRIE & COMPANY, INC.,

         Plaintiff,

   v.                                            Court No. 00-00018

UNITED STATES,

         Defendant.


                               JUDGMENT ORDER

     In accordance with the decision (August 27, 2004) and mandate
(October 18, 2004) of the United States Court of Appeals for the
Federal Circuit (“Federal Circuit”), Appeal No. 04-1084, reversing
this Court’s decision in Russ Berrie & Co. v. United States, 27 CIT
__, Slip Op. 03-122 (Sept. 17, 2003) (“Russ Berrie”), it is hereby

     ORDERED that this Court’s Opinion and Judgment in Russ Berrie,
holding that the subject merchandise should be classified under
subheadings 9505.10.2500 and 9505.90.6000 of the Harmonized Tariff
Schedule of the United States, are vacated; and it is further

     ORDERED, ADJUDGED, and DECREED that the classification of the
subject merchandise by the U.S. Bureau of Customs and Border
Protection under subheadings 7117.19.90 and 7117.90.90 of the
Harmonized Tariff Schedule of the United States is correct, in
accordance with the Federal Circuit’s decision and mandate, and
judgment is entered for Defendant.

        SO ORDERED.




                                         /s/ Richard W. Goldberg
                                         Richard W. Goldberg
                                         Senior Judge


Date:     November 15, 2004
          New York, New York